Name: Commission Regulation (EEC) No 2016/88 of 7 July 1988 suspending advance fixing of the aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 177/28 Official Journal of the European Communities 8 . 7 . 88 COMMISSION REGULATION (EEC) No 2016/88 of 7 July 1988 suspending advance fixing of the aid for dried fodder the products concerned be temporarily suspended and that, in accordance with Article 9 of Regulation (EEC) No 1528/78 (*), as last amended by Regulation (EEC) No 2334/87 (6), certificates, for which the application is pending, should not be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 3996/87 (2), Having regard to Council Regulation (EEC) No 1417/78 of 14 June 1978 on the aid system for dried fodder (3), as last amended by Regulation (EEC) No 1173/87 (4), and in particular the second subparagraph of Article 12 (2), Whereas, pursant to Article 12 of Regulation (EEC) No 1417/78 , the application of the provisions concerning advance fixing may be suspended if the volume of appli ­ cations for advance fixing of the subsidy does not appear to be related to normal outlets for dried fodder harvested in the Community and if the certificate applied for has not yet been issued ; Whereas the above situation requires that application of the provisions concerning advance fixing of subsidies for HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the aid for dried fodder is hereby suspended between 8 and 15 July 1988 . Article 2 This Regulation shall enter into force on 8 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 35. (3) OJ No L 171 , 28 . 6 . 1978, p. 1 . (4) OJ No L 113, 30 . 4. 1987, p. 13 . (5) OJ No L 179, 1 . 7 . 1978, p. 10 . (6) OJ No L 210, 1 . 8 . 1987, p. 63 .